      IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
                    DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              :             CRIMINAL ACTION
                                                      :
                   v.                                 :               NO. 14-0319
                                                      :
NAZARIY KMET, et al.                                  :
    Defendant                                         :

                                               ORDER

           AND NOW, this 23rd day of December 2019, upon consideration of the Ancillary

Petition filed by Olha Yanishevska, (Doc. 229), and the Government’s response in opposition,

entitled motion to dismiss the ancillary claim of Olha Yanishevska or, in the alternative, for

summary judgment, (Doc. 232), it is hereby ORDERED that the Ancillary Petition is DENIED,

and the Government’s motion to dismiss is GRANTED.1


1
         Olha Yanishevska (“Petitioner”) is the spouse of Defendant Nazariy Kmet (“Defendant”). On
November 6, 2014, Defendant pled guilty to conspiracy to commit health care fraud in violation of 18
U.S.C § 1349, and to making kickback payments to patients in violation of 42 U.S.C § 1320(a)-
7(b)(2)(B). These charges arose from Defendant’s scheme to defraud Medicare during the period of
May 2010 through December 2012. As part of his plea agreement, Defendant agreed not to contest
forfeiture, as set forth in the Notice of Forfeiture. The Notice of Forfeiture provided that Defendant’s
interest in certain property, including a 2009 Lexus RX 350 and a 2008 Lexus LS, was forfeitable
pursuant to 18 U.S.C § 982(a)(7). Pursuant to the Notice of Forfeiture, the Government completed an
administrative forfeiture proceeding which involved both the 2009 Lexus RX 350 and the 2008 Lexus
LS—the same vehicles that Petitioner now seeks to have returned to him in the underlying Ancillary
Petition. Petitioner claims that she owns the vehicles.

           The Government objects and moves to dismiss the Petition on several grounds. As to the 2008
    Lexus, the Government argues that the exclusive remedy for vacating a completed declaration of
    administrative forfeiture is by motion filed pursuant to 18 U.S.C. § 983(e). To prevail under this
    section, Petitioner must show that she never received notice of the administrative forfeiture
    proceedings.

            Based on the numerous notification letters provided by the Government, Petitioner cannot meet
    her burden. The Government maintains—and has provided sufficient evidence to establish— that
    Petitioner received written notice of the pending administrative forfeiture of the 2008 Lexus in August
    2014, both directly and through her attorney. The Government further contends that sufficient evidence
    exists to establish that Defendant purchased the vehicle with the proceeds of his fraud in 2011 and
                                                 BY THE COURT:

                                                 /s/ Nitza I. Quiñones Alejandro
                                                 NITZA I. QUIÑONES ALEJANDRO
                                                 Judge, United States District Court




gifted the vehicle to Petitioner in 2013. Based on the submissions provided by the Government, this
Court agrees.

        In addition, proceedings concerning third-party interests in judicially forfeited property are
governed by 21 U.S.C. § 853(n) and Federal Rule of Criminal Procedure 32.2(c). Section 853(n)
recognizes that certain third-party interests may defeat the government’s ability to forfeit property;
however, such interests are narrowly defined. To defeat the forfeiture of property, a third-party
claimant must show by a preponderance of the evidence either that the claimant has a legal right, title,
or interest in the property that predates, or is superior to, the government’s interest; or is a bona fide
purchaser for value of the right, title, or interest in the property and was, at the time of the purchase,
reasonably without cause to believe that the property was subject to forfeiture. 21 U.S.C. § 853(n)(6);
see also United States v. Lavin, 942 F.2d 177, 179 (3d Cir. 1991).

       As to the 2009 Lexus, the Government argues and has provided credible evidence of record that
Defendant purchased the vehicle using the proceeds of his fraud. The Government points to the
resolution of a previous motion filed by Defendant pursuant to Federal Rule of Criminal Procedure
41(g). In that motion, Defendant, on behalf of Petitioner, requested the return of the 2009 Lexus,
claiming that Petitioner had used funds to purchase it from a $15,000.00 auto insurance payment
obtained for a 2011 accident which had “totaled” her prior automobile. (Doc. 49 at ¶¶ 5-6). The
Government opposed that motion, (Doc. 60), noting that Defendant had not provided any
documentation to support the assertion that funds other than criminal fraud proceeds had been used to
purchase the 2009 Lexus. (Doc. 60 at p. 4). The Government also argued that Petitioner was not the
true purchaser because bank records demonstrated that the 2009 Lexus had been purchased using funds
derived from Defendant’s fraudulent scheme. Defendant’s motion was subsequently denied.

       In its underlying motion to dismiss, the Government has provided documentation showing that
the 2009 Lexus was purchased in October 2011, using an official check from TD Bank for $22,000,
dated October 5, 2011, drawn from an account belonging to Defendant, despite attempts to conceal the
origin of the purchasing funds. Petitioner was aware of Defendant’s unsuccessful attempt, described
above, to recover the 2009 Lexus. As noted, Petitioner cannot argue that she did not receive or have
notice of the previous administrative forfeiture proceedings that commenced during the pendency of
Defendant’s criminal case. As such, Petitioner has not met, and cannot meet, her burden.

      Therefore, the Government’s interest in both vehicles relates back to the commission of
Defendant’s health care fraud, which predated the purchase of the vehicles. Since Petitioner cannot
show that she had a superior legal interest that predates the Government’s or that she is a bona fide
purchaser for value under 21 U.S.C. § 853(n)(6), her ancillary petition fails. Thus, under these
circumstances, the Government’s motion is granted.
